Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.
 Claims 13 and 17-20 are cancelled.  Claims 1-12 and 14-16 are pending.  Claims 1-10 and 16 are withdrawn.  Claims 11, 12, 14, and 15 are examined herein.
Applicant’s amendments to the claims have excluded a previously elected species, regorafenib, and limited the current claims to nintedanib in use with the previously elected brimonidine.  Therefore the elected species are now said nintedanib and brimonidine, and claim 16 is hereby rejoined and examined for patentability.
Applicant's amendment, arguments, and showing of superior results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan on 9/19/21.
Please cancel claims 1-10.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art generally teaches the use of the instantly claimed elements individually, the prior art does not specifically disclose their use in combination for the treatment for rosacea.  Further, the instant inventors have discovered that the instantly claimed treatment is effective and shows erythema reductions that are comparable to the individual drugs at twice the dose, with effects that are both immediate and long lasting (see, for example, the specification at [0090] and Table 1).  This discovery, made via experimentation, would not have necessarily been predictable to one of ordinary skill in the art, therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Claims 1-10, 13, and 17-20 are cancelled.  Claims 11, 12, and 14-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627